SEALE AND BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the registration statement on Form S-1, of New Day Financial Management Inc., of our report dated May 10, 2010 on our audit of the financial statements of New Day Financial Management Inc. as of December 31, 2009, and the related statements of operations, stockholders’ equity and cash flows from inception February 15, 2007 through December 31, 2009 and the reference to us under the caption “Experts.” /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, Nevada January 22, 2009 Seale and Beers, CPAs PCAOB & CPAB Registered Auditors 50 S. Jones Blvd Suite 202 Las Vegas, NV 89107 Phone: (888)727-8251 Fax: (888)782-2351
